|N THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

W|LL|AM CLEARY, : Civi| No. 3:15-cv-2355
Petitioner (Judge Mariani)
v.
NANCY G|ROUX, et al.,
Respondents
Q_RLEB
AND NOW, this Q,¢[L/.(_"_éday of March, 2019, upon consideration of the petition for
writ of habeas corpus (Doc. 1), and in accordance with the Court’s Memorandum of the

same date, lT |S HEREBY ORDERED THAT:

1. The petition for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C. § 2254
is DEN|ED.

2. The C|erk of Court is directed to CLOSE this case.

3. There is no basis for the issuance of a certificate of appeaiabi|ity. See 28
U.S.C. § 2253(0).

 
 

7

hobart D.Wranani/
United States District Judge

'

 

 

